Citation Nr: 0831773	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran is entitled to nonservice-connected 
improved disability pension benefits as of January 1, 2004, 
based upon his income.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from November 
1969 to September 1972 and from March 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an action taken by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana in April 2005.

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for August 2008.  His 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran married his current spouse, O.S., on December 
[redacted], 2003.

2.  The veteran did not inform VA of his marriage to O.S. 
prior to February 2, 2005.

3.  For the period from January 1, 2004, through December 3, 
2004, the veteran's spouse, O.S., had recurring annual income 
in the amount of $17,000; the veteran had recurring annual 
income of $6,000.

4.  The veteran's three grandchildren are not dependents for 
VA improved disability pension purposes.

5.  As of January 1, 2004, the veteran's countable annual 
income for VA pension purposes is in excess of the 
established maximum rate of pension payable for a veteran 
entitled to nonservice-connected improved pension benefits.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension 
benefits is not authorized as of January 1, 2004, based on 
the veteran's countable annual income.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable 
to the instant appeal.  The VCAA imposes obligations on VA in 
terms of its duty to notify and assist claimants; however, 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also VAOPGCREC 2-2004 (2004) (holding that 
VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  The essential 
facts in this case are not in dispute; the case rests on the 
interpretation and application of the relevant law.

Nevertheless, the Board has reviewed the claims folder and 
concludes that the veteran was provided reasonable 
opportunity to participate in the appeals process.  Moreover, 
all potentially relevant evidence identified by the veteran 
has been obtained.  There is no possibility that any 
additional notice or development would aid him in 
substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz, supra.  Thus, any failure on the part 
of VA to provide additional notice or assistance constitutes 
harmless error.

By way of background, the veteran was granted nonservice-
connected pension benefits by RO rating decision dated in May 
2004.  He was notified of this decision by letter dated in 
May 2004; this letter also informed him that he was being 
paid as a veteran with no dependents.  On February 2, 2005, 
the RO received a VA Form 21-0516 ("Eligibility Verification 
Report") for 2004 and 2005.  The veteran indicated on this 
form that he was married and living with spouse, O.S.; he 
also reported income for both himself and O.S. for 2004 and 
2005.  In March 2005, the veteran submitted a VA Form 21-686c 
("Declaration of Status of Dependents") in which he 
reported that he and O.S. were married on December [redacted], 2003.  
The veteran also reported three dependent children, which he 
noted were actually grandchildren living with the veteran and 
O.S. for 2004.  

The RO sent the veteran a letter in April 2005 notifying him 
that his nonservice-connected pension benefits were being 
adjusted to reflect the newly received information.  
Specifically, nonservice-connected pension benefits were to 
be terminated, effective January 1, 2004, the date the 
veteran's countable income exceeded the maximum allowable 
rate for pension purposes.  The veteran was notified that he 
could submit information regarding medical expenses incurred 
during 2004 and 2005 that might reduce his income sufficient 
to show entitlement; no additional information was received.  

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2007).  In 
order to receive pension, the specified wartime service, 
disability, and income requirements must all be met.  See 38 
U.S.C.A. § 1521.  In the present case, the Board concludes 
that as of January 1, 2004, the veteran's countable income 
substantially exceeds the maximum annual pension rate (MAPR).  
Thus, he is not entitled to nonservice-connected improved 
pension benefits as of this date.

For the purpose of determining entitlement to nonservice-
connected improved pension benefits, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a) (2007).  In the present case, the issue is whether 
the veteran's benefits were properly terminated as of January 
1, 2004.  Therefore, the Board will calculate the veteran's 
countable income using an initial annualization period from 
January 1, 2004, through December 31, 2004.  

Countable income consists of payments of any kind from any 
source received during a 12-month annualization period (e.g., 
a year), unless specifically excluded.  38 C.F.R. § 3.271 
(2007).  It also includes income of any dependents, including 
a spouse, regardless of whether dependency has been 
established for VA compensation purposes.  See 38 C.F.R. 
§ 3.271(f)(2); see also 38 C.F.R. § 3.23(d)(4).  Adjustments 
in computation of the MAPR shall occur only following receipt 
of evidence necessary to establish the dependency.  38 C.F.R. 
§ 3.271(f)(2).

As noted above, the veteran submitted an Eligibility 
Verification Report in February 2005 in which he indicated 
that he received $6,000 in income for the year 2004 and 
$12,000 for the year 2005.  The veteran also reported income 
in the amount of $17,000 and $18,000 for 2004 and 2005, 
respectively, for his wife.  More will be said below about 
whether dependency was established for O.S. for the year 
2004.  However, regardless of her dependency status, her 
income must be included in calculating the veteran's 
countable income for 2004.  Id.  Totaling the above reported 
incomes, the veteran's countable income is $23,000 for the 
period from January 1, 2004, through December 31, 2004, and 
$26,000 for the period from January 1, 2005, through December 
31, 2005.  

Certain expenses, such as unreimbursed medical expenses paid 
by the veteran or his wife are excluded from income if they 
exceed 5 percent of the maximum relevant annual VA pension 
rate.  38 C.F.R. § 3.272(g).  In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred.  In 
addition, they must be out-of-pocket expenses, for which the 
veteran received no reimbursement, such as through an 
insurance company.  Medical insurance premiums themselves, as 
well as the Medicare deduction, may be applied to reduce 
countable income.  The veteran has not reported any 
unreimbursed medical expenses for the applicable 12-month 
annualization period.  Thus, there is no reduction in his 
countable income for 2004 or 2005.

Turning to the issue of dependency, section 3.401(b) of Title 
38 of the Code of Federal Regulations provides that 
additional compensation or pension for dependents will be 
effective the latest of the: (1) date of claim; (2) date the 
dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b) (2007).  See also 38 U.S.C.A. § 5110(n) (West 2002 & 
Supp. 2007).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).

The first evidence of record that the veteran is married to 
O.S. is the Eligibility Verification Report received February 
2, 2005.  Although this is within one year of the May 2004 RO 
rating action awarding nonservice-connected pension benefits, 
it is more than one year after the date of marriage.  
Therefore, the latest possible effective date for additional 
pension benefits for the veteran's spouse is the date 
evidence is received of the dependent's existence, or 
February 2, 2005.  38 C.F.R. § 3.401.  The earliest date for 
commencement of payment of an additional award of 
compensation for a dependent spouse is the first day of the 
month following the effective date.  38 C.F.R. § 3.31 (2007).  
In the present case, this is March 1, 2005.  Thus, as of 
March 1, 2005, the veteran should be paid as a veteran with 
at least one dependent.  

In addition to reporting O.S. as a dependent, the veteran 
asserts dependency is warranted for three grandchildren that 
lived with him and O.S. during 2004.  See Declaration of 
Status of Dependents received March 10, 2005.  The dates of 
birth reported for these grandchildren were February 21, 
1980, and July 13, 1978 (two were twins and had the same 
birth date).  

There is no legal basis for additional compensation for 
grandchildren; additional compensation is only warranted for 
a "child" of the veteran.  The term "child" of the veteran 
means, in pertinent part, an unmarried person who is a 
legitimate child, an illegitimate child, or a child legally 
adopted before the age of 18 years, and is under 18, or 
became permanently incapable of self support before becoming 
18, or is attending school before reaching age 23.  (Emphasis 
Supplied).  38 C.F.R. § 3.57 (2007).  The veteran has not 
asserted, nor has evidence been proffered which establishes, 
that he legally adopted any of these individuals prior to 
them turning 18.  Moreover, as of January 1, 2004, all of 
these individuals were over the age of 23.  As such, 
dependency is not warranted for any of the veteran's three 
reported grandchildren regardless of where they resided in 
2004.  

In sum, as of January 1, 2004, the veteran was entitled to be 
paid as a veteran with no dependents.  Effective January 1, 
2004, the MAPR for a veteran with no dependents is $9,690.00.  
See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part I, Appendix 
B.  It is clear that his annual countable income of $23,000 
exceeds the MAPR.  Moreover, even if the Board were to 
consider the veteran's spouse as a dependent for VA 
compensation purposes as of January 1, 2004, and consider the 
veteran eligible for the highest MAPR (reserved for veterans 
who meet the criteria of need for aid and attendance), his 
countable income would still be excessive.  Id.  (MAPR for 
veteran in need of aid and attendance with a spouse is 
$19,570.00).  Similarly, the veteran's 2005 countable income 
exceeds the MAPR for that period.  Id.  (effective December 
1, 2004, the MAPR for veteran with a spouse is $10,162; the 
MAPR for a veteran in need of aid and attendance with a 
spouse is $20,099.00).

The Board is sympathetic to the veteran's situation, but 
nonetheless finds that there is no interpretation of the 
facts of this case which will support a legal basis for 
favorable action with regard to his claim.  In this regard, 
the Board notes that it has given the most favorable reading 
possible to the facts of this case.  However, the above 
information clearly shows that as of January 1, 2004, the 
veteran's countable income well exceeds the MAPR.  In light 
of the evidence, the application of the principle of 
reasonable doubt is not appropriate in this case.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it 
was proper to terminate the veteran's nonservice-connected 
disability pension benefits effective January 1, 2004.


ORDER

Entitlement to nonservice-connected improved disability 
pension benefits as of January 1, 2004, based upon the 
veteran's income is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


